UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7062



WAYLON DALE NUNNERY,

                                             Petitioner - Appellant,

          versus

FRANKLIN E. FREEMAN, JR.; TOM MARTIN, Warden;
ATTORNEY GENERAL OF NORTH CAROLINA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-95-227-5-BR)


Submitted:   March 10, 1998                 Decided:   April 20, 1998


Before WILKINS and HAMILTON, Circuit Judges, and HALL, Senior Cir-
cuit Judge.

Dismissed by unpublished per curiam opinion.


Waylon Dale Nunnery, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997)). We have

reviewed the record and the district court's opinion accepting in

part the recommendation of the magistrate judge and find no revers-
ible error. Accordingly, we deny Appellant's request for appointed

counsel, deny a certificate of probable cause to appeal and dismiss

the appeal. See Lindh v. Murphy, 521 U.S. ___, 65 U.S.L.W. 4557
(U.S. June 23, 1997) (No. 96-6298). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2